Title: From Benjamin Franklin to Jonathan Williams, Sr., 3 April 1773
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin,
London, April 3. 1773.
I wrote to you on the 9th. of March. I have not since heard from Boston. This is just to let you know I am well, and to cover a Newspaper containing one of my Scribblings, which please to give to my Sister with my Love: I have not now time to write to her. Love to Cousin Grace and your Children. I am ever, Your affectionate Uncle
B Franklin
